


EXHIBIT 10.4


FORM OF AWARD AGREEMENT [NON-EXECUTIVE EMPLOYEE]


2012 Performance-Based Restricted Stock Unit Award Agreement
NCR Corporation 2011 Amended and Restated Stock Incentive Plan


You have been awarded a number of performance-based restricted stock units (the
“Stock Units”) under the NCR Corporation 2011 Amended and Restated Stock
Incentive Plan (the “Plan”), as described on the performance-based restricted
stock unit information page on the website (www.netbenefits.fidelity.com) of the
third‑party Plan administrator (the “TPA”) for NCR Corporation (referred to
herein, together with its affiliate companies, as “NCR” or the “Company”),
subject to the terms and conditions of this 2012 Performance-Based Restricted
Stock Unit Award Agreement (this “Agreement”) and the Plan. Capitalized terms
used but not defined herein are defined in the Plan.
1.    Grant of Stock Units. Subject to potential adjustment set forth in Section
2 and further subject to the other terms and conditions of this Agreement, 50%
of the Stock Units will become nonforfeitable (“Vested”) thirty-six (36) months
after the date of grant of this Award (the “Grant Date”), and the remaining 50%
of the Stock Units will become Vested forty‑four (44) months after the Grant
Date (each, a “Vesting Date”), provided that (i) the Compensation and Human
Resource Committee of the NCR Board of Directors (the “Committee”) has certified
that NCR has achieved the level of Return on Capital (as defined below) for the
period from January 1, 2012 through December 31, 2013 (the “Performance
Period”), and (ii) you are continuously employed by NCR through and until your
Vesting Date. In all cases, the Committee shall certify whether NCR has achieved
the specified level of Return on Capital, and certain other discretionary
performance vesting measures (as outlined in Section 2 below), within ninety
(90) days following the end of the Performance Period.


2.    Performance Vesting. The number of Stock Units awarded to you (the “Target
Award Number”) may be adjusted upward or downward depending on whether NCR's
Non-Pension Operating Income after Capital Charge (“NPOICC”) for all or a
portion of the Performance Period (“NCR Performance”) is greater or less than
the target NPOICC (the “Performance Target”) during each of the two (2) calendar
years that make up the Performance Period (respectively, “Year One” and “Year
Two”). You may receive up to 150% of the Target Award Number based on NCR
Performance. The number of Stock Units that a Participant will receive under
this Agreement, after giving effect to such adjustment, is referred to as the
“Final Award Number.” The Final Award Number represents the right to receive a
number of Stock Units equal to the Final Award Number, subject to the vesting
requirements and distribution provisions of this Agreement and the terms of the
Plan. Your Final Award Number shall be calculated as described in the following
Performance Vesting Scenario chart.






















--------------------------------------------------------------------------------




Performance Vesting Scenarios and Determination of Final Award Number
Scenario
Year One NCR Performance
Year Two NCR Performance
Final Award Number
Scenario 1
Greater than or equal to 100% of Year One Performance Target
Greater than or equal to Year One Performance Target
Target Award Number multiplied by a percentage from 100% to 150%, where 100%
applies where Year One NCR Performance equals Performance Target, 150% applies
where Year One NCR Performance meets or exceeds Maximum, and all other
percentages from 100% to 150% are determined through interpolation of the Year
One NCR Performance between Performance Target and Maximum.
Scenario 2
Greater than or equal to 100% of Year One Performance Target
Less than Year One Performance Target
100% of Target Award Number.
Scenario 3
Less than or equal to 100% of Year One Performance Target and greater than Year
One Threshold
Not Applicable
Target Award Number multiplied by a percentage from 25% to 100%, where 25%
applies where Year One NCR Performance equals Threshold, 100% applies where Year
One NCR Performance equals Performance Target, and all other percentages from
25% to 100% are determined through interpolation of the Year One NCR Performance
between Threshold and Performance Target.
Scenario 4
Less than Year One Threshold
Not Applicable
0% of Target Award Number.



Notwithstanding the foregoing, the Committee reserves the right to reduce the
Final Award Number based on the achievement of NPOICC during the Performance
Period, and as a result, may reduce the number of Stock Units that will vest
based on such other factors as the Committee in its sole and absolute discretion
determines to be appropriate and/or advisable; provided, however, that it is the
intention of the Committee that it will deviate from such Performance Vesting
formula based on achievement of NPOICC only in extreme and unusual
circumstances.
For purposes of this Agreement, “NPOICC” shall mean (A minus (B times C)). “A”
equals “Non-Pension Operating Income” (which is operating income before defined
benefit pension expense (or income) and including costs attributable to stock
options) for the fiscal year, as reported by NCR at the conclusion of the fiscal
year. “B” equals “Controllable Capital,” which is working capital (comprised of
accounts receivable plus inventory, minus the sum of accounts payable, deferred
revenue and customer deposits), plus the sum of Property, Plant & Equipment,
other current assets, excluding taxes, and capitalized software, minus the sum
of payroll and employee benefits and other current liabilities, excluding taxes
and severance (FAS 112 liability). “C” equals 10.2%, which approximates NCR's
weighted average cost of capital for the prior year (measured on a four quarter
average). “Return on Capital” shall mean Non-Pension Operating Income divided by
Controllable Capital, each as defined in this Section. “Threshold” and “Maximum”
shall mean the respective levels of performance outlined on the
performance-based restricted stock unit information page on the website of the
TPA for NCR.
3.    Settlement of Stock Units. Except as may be otherwise provided in
Section 4 or 5 below, Section 14(l) of the Plan or pursuant to an election under
Section 14(k) of the Plan, Vested Stock Units will be paid to you within seventy
(70) days after the earlier of (i) your Vesting Date, or (ii) your Termination
of Employment (as defined in the Plan). Such Vested Stock Units will be paid to
you in shares of NCR common stock (such that one Stock Unit equals one share of
NCR common stock) or, in NCR's sole discretion, in an amount of cash equal to
the Fair Market Value of such number of shares of NCR common stock on date that
immediately precedes the Vesting Date (or such earlier date upon which the Stock
Units have become Vested pursuant to Section 4 of this Agreement), or a
combination thereof.




--------------------------------------------------------------------------------




4,    Certain Events Prior to Vesting Date. The Plan provides for what happens
in connection with certain events prior to vesting of the Award. The following
charts describe the more common events.


Termination Provisions
    
Termination Event
Treatment of Stock Units
Death or Disability
Prorated Vesting-A pro rata portion of the Stock Units that will become Vested
pursuant to this Section 4 will be determined by multiplying the Target Award
Number by a fraction the numerator of which is the number of full and partial
months of employment that you completed after the Grant Date, and the
denominator of which is forty-four (44) (the “Pro-rata Fraction”) minus the
Stock Units that had become Vested on or prior to the date of your termination
of employment.
Involuntary Termination
Prorated Vesting-A pro rata portion of the Stock Units will become Vested, on
the Vesting Date. The pro rata portion will be determined by calculating the
total number of shares you would have received (as determined under Section 2)
as if your NCR employment had not terminated prior to your Vesting Date and
multiplying that number by the Pro-rata Fraction.
Voluntary Resignation
Forfeited-Unvested Stock Units will be forfeited.
Termination for “Cause”
Forfeited-Unvested Stock Units will be forfeited.



For purposes of this Agreement, “Disability” means Termination of Employment (as
defined in the Plan) with NCR as a result of a disability for which you qualify
for benefits under the NCR Long-Term Disability Plan or another long-term
disability plan sponsored by NCR. “Involuntary Termination” means Termination of
Employment by the Company for any reason other than for Cause (as defined in the
Plan), excluding termination by the Company during the 24 months following a
Change in Control.


Change in Control Provisions
Termination Event
Treatment of Stock Units
Change in Control occurring prior to the end of Year One
The Target Award Number of Stock Units shall become Vested on your Vesting Date
(without regard to performance or proration), subject to your continued
employment through and until your Vesting Date.
Change in Control occurring on or after the end of Year One but before the end
of the Performance Period
The Stock Units shall become Vested on your Vesting Date (without regard to
proration) based on NCR Performance for Year One (as if NCR Performance for Year
Two is greater that NCR Performance for Year One) as determined under Scenario 1
of Section 2.
Change in Control occurring on or after the end of the Performance Period but
prior to Vesting Date
The Stock Units shall Vest on your Vesting Date as determined under Section 2.



Notwithstanding any other provision of this Agreement to the contrary other than
Sections 6, 10, 12, 13 and 22:
(i) where the Stock Units are assumed, converted or replaced by the continuing
entity, if, during the twenty‑four (24) months following the Change in Control,
you incur a Termination of Employment by NCR or the continuing entity other than
for Cause (as defined in the NCR Change in Control Severance Plan, to the extent
you are a Participant in the NCR Change in Control Severance Plan at the time of
such Termination of Employment; otherwise, as defined in the Plan) or Disability
or, if you are a Participant in the NCR Change in Control Severance Plan, an NCR
policy or a similar arrangement that defines “Good Reason” in the context of a
resignation following a Change in




--------------------------------------------------------------------------------




Control and you terminate your employment for Good Reason as so defined, to the
extent not then Vested, the Stock Units shall become Vested immediately upon
your Termination of Employment in the amounts determined as set forth in the
chart above; and
(ii) in the event a Change in Control occurs prior to the Vesting Date and
the Stock Units are not assumed, converted or replaced by the continuing entity,
the Stock Units shall become Vested immediately prior to the Change in Control
in the amounts determined as set forth in the chart above. 
5.    Compliance with Section 409A of the Code. The intent of the parties is
that payments under this Agreement comply with Section 409A of the Code or are
exempt there from, and this Agreement shall be interpreted, administered and
governed in accordance with such intent.


6.    Confidentiality. By accepting this Award, except to the extent disclosure
is required by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family or your financial consultant, provided such persons agree
in advance to keep such information confidential and not disclose it to others.
The Stock Units will be forfeited if you violate the terms and conditions of
this Section.


7.    Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the common stock, the Award shall be equitably adjusted
in accordance with Section 3(d) of the Plan.


8.    Nontransferability. At all times before the Vesting Date, the Stock Units,
to the extent not fully Vested, may not be sold, transferred, pledged, assigned
or otherwise alienated, except by beneficiary designation, by will or by the
laws of descent and distribution upon your death. As soon as practicable after
the Vesting Date (or such other date as Stock Units become payable in accordance
with Section 4), if Stock Units are to be paid in the form of shares of NCR
common stock, NCR will instruct its transfer agent and/or its TPA to record on
your account the number of such shares underlying the number of Stock Units, and
such shares will be freely transferable.


9.    Dividends. Any cash dividends declared before the Vesting Date on the
shares underlying the unvested Stock Units shall not be paid currently, but
shall be converted into additional Stock Units. Any Stock Units resulting from
such conversion (the “Dividend Units”) will be considered Stock Units for
purposes of this Agreement and will be subject to all of the terms, conditions
and restrictions set forth herein. As of each date that NCR would otherwise pay
the declared dividend on the shares underlying the Stock Units (the “Dividend
Payment Date”), in the absence of the reinvestment requirements of this Section,
the number of Dividend Units will be determined by dividing the amount of
dividends otherwise attributable to the Stock Units but not paid on the Dividend
Payment Date by the Fair Market Value of NCR's common stock on the Dividend
Payment Date.


10.    Misconduct. The Stock Units, to the extent not fully Vested, will be
forfeited if the Committee determines that you engaged in misconduct in
connection with your employment with NCR.


11.    Withholding. If the Company, in its sole discretion, determines that it
has incurred or will incur any obligation to withhold taxes as a result of your
Award, the Company may withhold the number of shares it determines is required
to satisfy such liability and/or the Company may withhold amounts from other
compensation to the extent required to satisfy such liability under




--------------------------------------------------------------------------------




federal, state, provincial, local, foreign or other tax laws. In lieu of
withholding the value of shares, the Company may require a recipient of an Award
to reimburse the Company for any such taxes required to be withheld upon such
terms and conditions as the Company may prescribe, including requiring you to
sell shares of NCR common stock to cover the withholding requirement.


12.    Noncompetition and Nonsolicitation. In exchange for the consideration you
are receiving pursuant to the terms of this Agreement, you agree that during
your employment with NCR and for a twelve month period after its termination (or
if applicable law mandates a maximum time that is shorter than twelve months,
then for a period of time equal to that shorter maximum period), regardless of
the reason for termination, you will not yourself or through others, without the
prior written consent of the Chief Executive Officer of NCR:


(a)perform services, directly or indirectly, (i) of the type conducted,
authorized, offered, or provided by you on behalf of NCR within the two years
prior to termination of your NCR employment; (ii) in connection with products,
services, systems or solutions that are similar to or serve the same functions
as those with respect to which you worked for NCR within the last two years of
your NCR employment; (iii) on behalf of yourself or a person or entity in
competition with NCR that is not one of the named “Competing Organizations”
either on the list below in this Section 12 or, as applicable, on the list
currently in effect at the time of termination of your NCR employment (available
from the NCR Human Resources intranet website; the list as of February 2012 is
set forth below in subparagraph (g)); and (iv) within the territory where or for
which you performed such services within the two years preceding your
termination to the extent a specific geographic territory was assigned to you
or, if no territory was assigned to you, then within a 250-mile radius from the
primary office or other location where you worked during the last two years of
your NCR employment;


(b)perform services, directly or indirectly, (i) of the type conducted,
authorized, offered, or provided by you on behalf of NCR within the two years
prior to termination of your NCR employment; (ii) in connection with products,
services, systems or solutions that are similar to or serve the same functions
as those with respect to which you worked for NCR within the last two years of
your NCR employment; and (iii) on behalf of any named “Competing Organization”
either on the list below in this Section 12 or, as applicable, on the list
currently in effect at the time of termination of your NCR employment (available
from the NCR Human Resources intranet website; the list as of February 2012 is
set forth below in subparagraph (g));


(c)directly or indirectly recruit, hire, solicit or induce, or attempt to
recruit, hire, solicit or induce, any employee of NCR, its subsidiaries or
affiliates, to terminate his or her employment with NCR, its subsidiaries or
affiliates; or


(d)solicit or attempt to solicit the business of any NCR customers or actively
sought prospective customers with which you had material contact during the last
two years of your NCR employment. “Material contact” means the contact between
you and each customer or actively sought prospective customer (i) with which you
dealt on behalf of NCR, (ii) whose dealings with NCR were coordinated or
supervised by you, (iii) about whom you obtained confidential information in the
ordinary course of business as a result of your association with NCR, or (iv)
who receives products or services authorized by NCR, the sale or provision of
which results or resulted in compensation, commissions, or earnings for you
within the two years prior to the date of the your termination.






--------------------------------------------------------------------------------




(e)    All references to “NCR” in this Section 12 shall be deemed to include its
subsidiaries and affiliates, and references to “NCR employment” shall be deemed
to include your employment, if any, by a company the stock or substantially all
the assets of which NCR has acquired. As a non-limiting example, a reference to
the “last two years of your NCR employment” may include both time as an NCR
employee and time as a Radiant Systems employee.
(f)    The covenants contained within this Section 12 are a material component
of the consideration for this agreement. If you breach any of these covenants,
NCR shall be entitled to all of its remedies at law or in equity, including but
not limited to money damages and injunctive relief. In the event of such a
breach, in addition to NCR's other remedies, any unvested Stock Units will be
immediately forfeited and deemed canceled, and you agree to pay immediately to
NCR the Fair Market Value of any Stock Units that vested during the eighteen
(18) months prior to the date of your termination of employment (or if
applicable law mandates a maximum time that is shorter than eighteen (18)
months, than for a period of time equal to the shorter maximum period), without
regard to whether you continue to own the shares associated with such Stock
Units or not.
(g)    For purposes of this Agreement, “Competing Organizations” shall be the
following as of February 2012. The list of Competing Organizations is updated
and revised from time to time, and such updated lists shall be deemed a part of
this Agreement; the current list may be obtained from the NCR Law Department or
the NCR Human Resources Department upon request, or from the NCR Human Resources
intranet website.
Agilysys
Hyosung
Pinnacle Corporation
Amadeus
IBM
POSitech
Arinc.
IER
Redbox
Casio America, Inc.
Intuit
Retail Pro International
Coinstar/Redbox
Itautec
Retalix
Dell, Inc.
JDA Software
Schades-Heipa
Diebold
KAL (Korala Associates)
Sharp
Dresser
Kiosk (KIS)
SITA
Eastcom
LGN-Sys
Sonic Solutions
EPIC
Mahathi
Talaris
Epicor
Micros Systems
Tolt
Fujitsu
Nashua
Unisys
Getronics
Netflix
Verifone
Gilbarco Veeder-Root
NRT
Vista
Glory
Oki
Wand
GRG Banking Equipment
Panasonic Corporation
Wincor
Hewlett Packard
PAR Technology Corporation
Xpient
Hitachi
Pendum
 





13.    Compensation Recovery Policy. By accepting the Stock Units, you
acknowledge and agree that to the extent the Stock Units constitute “Covered
Incentive Compensation” subject to the terms of NCR's Compensation Recovery
Policy, as the same may be in effect from time to time (the “Compensation
Recovery Policy”), then, notwithstanding any other provision of this Agreement
to the contrary, you may be required to forfeit or repay any or all of the Stock
Units




--------------------------------------------------------------------------------




pursuant to the terms of the Compensation Recovery Policy. Further, you
acknowledge and agree that NCR may, to the extent permitted by law, enforce any
repayment obligation pursuant to the Compensation Recovery Policy by reducing
any amounts that may be owing from time to time by NCR to you, whether as wages,
severance, vacation pay or in the form of any other benefit or for any other
reason.


14.    Dispute Resolution. By accepting this Award, you agree that, where
permitted by local law, any controversy or claim arising out of or related to
this Agreement or your employment with NCR shall be resolved by binding
arbitration. If you are employed in the United States, the arbitration shall be
pursuant to the then current rules of the American Arbitration Association in or
near the city where you work or worked for NCR. If you are employed outside the
United States, where permitted by local law, the arbitration shall be conducted
in the regional headquarters city of your NCR business organization. The
arbitration shall be held before a single arbitrator who is an attorney. The
arbitrator's decision and award shall be final and binding and may be entered in
any court having jurisdiction. For arbitrations held in the United States,
issues of arbitrability shall be determined in accordance with the federal
substantive and procedural laws relating to arbitration; in all other respects,
this Agreement shall be governed by the laws of the State of Georgia, without
regard to its conflict‑of‑laws principles. Each party shall bear its own
attorney fees associated with the arbitration; other costs, and the expenses of
the arbitration, shall be borne as provided by the rules of the American
Arbitration Association or by similar applicable rules for an arbitration held
outside the United States. If any portion of this paragraph is held
unenforceable, it shall be severed and shall not affect the duty to arbitrate
nor any other part of this paragraph.


Notwithstanding the preceding subparagraph, you acknowledge that if you breach
any of the covenants set forth in Section 12, NCR will sustain irreparable
injury and will not have an adequate remedy at law. As a result, you agree that
in the event of your breach any of the Section 12 covenants, NCR may, in
addition to any other remedies available to it, bring an action in a court of
competent jurisdiction for equitable relief pending appointment of an arbitrator
and completion of an arbitration, and in such instance shall not be required to
post a bond.


15.    Beneficiaries. Subject to the terms of this Agreement, you may at any
time designate through the TPA, one or more beneficiaries to receive all or part
of any shares of NCR common stock underlying the Stock Units to be distributed
in case of your death, and you may change or revoke such designation at any
time. In the event of your death, any such shares distributable hereunder
subject to such a designation will be distributed to such beneficiary or
beneficiaries in accordance with this Agreement. Any other shares of NCR common
stock underlying the Stock Units not designated by you will be distributable to
your estate. If there is any question as to the legal right of any beneficiary
to receive a distribution hereunder, the shares of NCR common stock underlying
the Stock Units in question may be transferred to your estate, in which event
NCR will have no further liability to anyone with respect to such shares.


16.    Information Disclosure. By accepting this Award, you agree that data,
including your personal data, necessary to administer this Award may be
exchanged among NCR and its subsidiaries and affiliates as necessary and with
any vendor engaged by NCR to administer this Award. You also consent to
receiving information and materials in connection with this Award or any
subsequent awards under the Plan or any successor thereto, including, without
limitation, any prospectuses and plan documents, by any means of electronic
delivery available now and/or in the future (including, without limitation, by
e‑mail, by website access and/or by facsimile), such consent to remain in effect
unless and until revoked in writing by you.




--------------------------------------------------------------------------------




17.    Application to Other Compensation. Your participation in the Plan is
voluntary. The value of this Award is an extraordinary item of income, is not
part of your normal or expected compensation and shall not be considered in
calculating any severance, redundancy, end‑of‑service payments, bonus,
long-service awards, pension, retirement or other benefits or similar payments.
The Plan is discretionary in nature. This Award is a one-time benefit that does
not create any contractual or other right to receive additional awards or other
benefits in the future.  Future grants, if any, are at the sole grace and
discretion of NCR, including, but not limited to, the timing of the grant,
amount and vesting provisions.


18.    Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction, it shall be severed and shall not
affect any other part of this Agreement, which will be enforced as permitted by
law. Provided, however, that to the extent such invalid provision can be
rendered valid by modification, you agree that the court or tribunal shall so
modify such provision so as to render it valid and enforceable to the fullest
extent permitted by law.


19.    Amendment. The terms of this Award of Stock Units as evidenced by this
Agreement may be amended by the NCR Board of Directors or the Committee.


20.    Provisions Applicable to Participants in Jurisdictions outside the United
States. Notwithstanding any provision of this Agreement or the Plan to the
contrary, if you are or become subject to the laws of a jurisdiction outside the
United States, your Award shall be subject to the laws and requirements of such
jurisdiction outside the United States and the terms and conditions of this
Agreement are deemed modified to the extent necessary or advisable to comply
with the applicable local laws or to facilitate the administration of this
Agreement and the Plan. In addition, the Committee may take any other action,
including amending this Agreement, before or after an Award is made, that it
deems necessary or advisable to obtain approval or comply with any necessary
local governmental regulatory requirements or exemptions to the extent such
amendment is permissible under the Plan with or without your prior written
consent.


21.    Conflicting Terms. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall prevail, except that with respect the law
governing this Agreement and any claims arising under or relating to it, Section
14 of this Agreement shall prevail.


22.    Code of Conduct Certification. Notwithstanding any other provision of
this Agreement, this Award of Stock Units and your right to receive payment of
any Stock Units that become Vested hereunder are subject to and expressly
conditioned upon your timely annual certification to NCR's Code of Conduct, and
in the event of your failure to timely provide any such certification as may be
required prior to the date that Stock Units would otherwise be paid under this
Agreement, those Stock Units shall be forfeited.


23.    Execution and Validity of Agreement. This Agreement shall be valid,
binding and effective upon the Company on the Grant Date. However, the grant
contained in this Agreement shall be forfeited by you and this Agreement shall
have no force and effect if it is not duly executed by electronic signature
acceptable to the Company, by the date established by the Company and set forth
on the website of the TPA at (www.netbenefits.fidelity.com); on which this
Agreement is posted.




